TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00654-CV


Melvin Wells, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
NO. D-05-0038-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		After Melvin Wells filed his notice of appeal, the trial court determined that his
appeal was frivolous.  Wells did not appeal the finding that his appeal was frivolous.  See Tex. Fam.
Code Ann. § 263.405(g) (West Supp. 2006).  He now informs this Court that he will not pursue this
appeal.  We dismiss this appeal on appellant's motion.
 

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton, and Waldrop
Dismissed on Appellant's Motion
Filed:   January 26, 2007